Case: 1:18-cv-02457-PAG Doc #: 117 Filed: 12/30/19 1 of 7. PageID #: 4898




                              IN THE UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF OHIO
                                        EASTERN DIVISION

  OUTDOOR PRODUCT                         ) Case No: 1:18-CV-02457
  INNOVATIONS, INC.                       )
                                          )
              Plaintiff,                  ) JUDGE PATRCIA A. GAUGHAN
                                          )
        vs.                               )
                                          )
  JEST TEXTILES, INC., ET AL.             )
                                          )
              Defendants.                 )
  _______________________________________________________________________________

                    BRIEF IN OPPOSITION TO MOTION TO STRIKE
  _______________________________________________________________________________

            Jest Textiles, Inc. (“Jest”), by and through its undersigned counsel, hereby files its Brief in

  Opposition to Plaintiff’s Motion to Strike. As will be shown herein below, the Motion should be

  denied.

  I.        LAW AND ARGUMENT

            The Plaintiff claims that the affidavits of the owners of Jest - Kerry Forsdahl and Doug

  Graves - should be stricken as inconsistent with their depositions. They are not. Plaintiff is simply

  attempting to use smoke and mirrors to distract the Court from Plaintiffs’ liability. Plaintiff mixes

  and matches concepts, words and facts to claim some inconsistency. A cursory review of Plaintiff’s

  Motion shows it to be unsupported and baseless.

            A.     KERRY FORSDAHL’S AFFIDAVIT

            Plaintiff confusingly and inarticulately claims some contradiction between Kerry Forsdahl’s

  deposition and her affidavit. There is none. Plaintiff either does not understand the evidence or

  purposefully misconstrues it. In essence, Plaintiff tries to confuse the Court by comparing apples to
                                                  -1-
Case: 1:18-cv-02457-PAG Doc #: 117 Filed: 12/30/19 2 of 7. PageID #: 4899




  oranges on the damages. Stated succinctly, the amount of Jest’s damages and the amount of

  Plaintiff’s purchase orders are two different things. The purchase orders are only 1 component of

  Jest’s damages

             Plaintiff seeks to compare Jest’s damages to the base amount of the purchase orders, but

  Jest’s damages go far beyond the bare, face amount of the purchase orders. As set forth in her

  deposition and her affidavit, the damages sought by Jest are as follows:

  Product                              $154,829.95;

  Storage and freight                  $363,485.22;

  Duty charges                         $488,622.26;

  VAT taxes                            $472,770.10; and

  VAT penalty                          $472,770.10

  __________________________________________

                                       $1,952,478.03

  These damages are a constant and have not changed. Plaintiff is apparently looking at ONLY the

  product purchase order amounts in trying to artificially create some confusion on Jest’s numbers.

  Plaintiff purposefully ignores all invoices for extra freight, storage and duty.

             Jest invoiced: $6,204,269.23 1 ($5,653,934.82 for product / $514,836.93 for freight/storage /

  $35,497.48 for duty). See Jest MSJ Exhibit “1.” Plaintiff only paid $5,705,527.31. See Jest MSJ

  Exhibit “1.” In concocting its current Motion, Plaintiff disingenuously references only invoices for

  goods.

             Plaintiff also seeks to compare its payments to the purchase orders, but its payments were

  applied to items beyond just the product. Plaintiff mixes and matches damages components to


  1
      This does not include all duty, VAT or damages.
                                                        -2-
Case: 1:18-cv-02457-PAG Doc #: 117 Filed: 12/30/19 3 of 7. PageID #: 4900




  trump up this motion.     Plaintiff’s apparent “confusion” is caused by how it “believes” payments

  “should have been” applied. During the parties’ job history in this matter, Plaintiff initially paid the

  duty charges and also paid the extra freight charges incurred. Thus, hundreds of thousands of

  dollars in payment were applied to freight and duty – not product.

          For example, on page 2 of its Motion, Plaintiff claims some inconsistency - where none

  exists - regarding the purchase orders. The reality is that the Plaintiff issued several sets of purchase

  orders, which is confirmed in the deposition.

          Q:     … there were purchase orders issued prior to the purchase order that were
          hand delivered to you at this May meeting.

          A:      Yes.

  Any confusion about which purchase order is being referenced is caused by the Plaintiff and

  Plaintiff alone. Plaintiff issued signed purchase orders and also later issued unsigned purchase

  orders. Despite this fact, Jest is not seeking any additional amount for product beyond the 155,558

  hunting blinds accepted and delivered.          See Jest’s MSJ Exhibit “3” and “4.”        There is no

  inconsistency between Kerry Forsdahl’s affidavit when compared to her deposition, Plaintiff simply

  ignores the other charges, damages and invoices to concoct an issue.

          B.      DOUG GRAVES’ AFFIDAVIT

          Next, Plaintiff seeks to strike the affidavit of Doug Graves claiming that the documents

  relating to damages for Value Added Tax should be stricken. Plaintiff’s Motion is simply wishful

  thinking. As set forth in the former briefing, Jest is not claiming that the Chinese government is

  directly assessing it with VAT. Jest has stated all throughout this case and the depositions that its

  suppliers and manufacturers were assessed with VAT and a VAT penalty due to Plaintiff’s non-

  payment. Those suppliers and manufacturers then assessed those damages to Jest, which runs

  through the State-owned company Shanghai Decorators. See MSJ Exhibits “19” and “20.”
                                             -3-
Case: 1:18-cv-02457-PAG Doc #: 117 Filed: 12/30/19 4 of 7. PageID #: 4901




         Jest is not claiming the Chinese government assessed it with VAT as a direct tax; Jest is

  claiming that its manufacturers and suppliers are requiring Jest to reimburse them for the VAT

  caused by Plaintiff’s non-payment. See Affidavit Graves attached to MSJ as Exhibit “19.” The

  reference to this component of damages as VAT is simply to explain where this part of Jest’s

  damages arises from in this matter. If Plaintiff had timely and fully paid Jest, the VAT rebate

  would not have been lost. However, Plaintiff never timely or fully paid Jest causing these

  damages. Jest is liable to its manufactures and suppliers to pay them for these taxes. See Graves

  Affidavit. The fact that these damages will flow from Plaintiff, to Jest, to the manufacturers, to

  the Chinese government does not cause the damages to magically disappear. By way of example,

  imagine a construction project. The property owner hires a general contractor. The general

  contractor hires a subcontractor and the subcontractor rents equipment. Now imagine the owner

  never pays the general contractor, the general cannot pay the subcontractor and the subcontractor

  cannot pay the equipment rental company. The subcontractor then gets assessed with late

  payment penalties for non-payment of the rental of the equipment. The fact that the penalty

  damages will flow from the equipment rental company, to the subcontractor, to the general

  contractor, and ultimately to defaulting project owner in no manner negates the general

  contractor’s damages for the penalties against the owner. It is a cost and damage owed by

  defaulting owner to the general contractor because the general is liable for these damages to its

  lower tier contractor. The damages remain and the liability remains. The same is true here.

          The hunting blinds were made by Jest for Plaintiff in China and Plaintiff visited Jest’s

  suppliers in China. See MSJ Exhibit “19.” In this matter, because Plaintiff failed to timely pay,

  Jest’s suppliers were assessed with VAT taxes and lost the export rebate in the amount of

  $472,770.10. Those suppliers in turn then assessed Jest with those amounts. See MSJ Exhibit

                                                -4-
Case: 1:18-cv-02457-PAG Doc #: 117 Filed: 12/30/19 5 of 7. PageID #: 4902




  “19.” Moreover, due to the lapse in time in payment, the Chinese government also assessed a

  100% penalty on the tax, bringing the total VAT related damages to $945,540.20. In order to

  place Jest in as good of a position as if Plaintiff had fully performed, Jest is legally entitled to

  recover these VAT damages from Plaintiff in the amount of $945,540.20. See MSJ Exhibit

  “20.” Rasnick v. Tubbs, 126 Ohio App.3d 431, 435, 437 (1998); Nobs Chemical, U.S.A., Inc. v.

  Koppers Co., Inc., 616 F.2d 212 (1980); Wells Fargo Bank, N.A. v. U.S., 88 F.3d 1012, 1021

  (1996); Restatement of the Law 2d, Contracts (1981) 102–103, § 344. Jest is not claiming and

  has never claimed that China has the ability to directly assess it with VAT, it is being charged

  these damages by its Chinese vendors and companies. Doug Graves’ affidavit is not inconsistent

  with his deposition at all, Plaintiff apparently just does not understand the case.

         In addition to the affidavit of Doug Graves, the document and assessment regarding the

  VAT is a certified, official stamped document from the Chinese government. See MSJ Exhibit

  “20.” That document is self-authenticating under under multiple Evidence Rules. See 902(3),

  (4), (7), (8), (9) and (12). Foreign public documents are admissible under Evid.R. 902(3). China

  is not like the United States, there are state owned government companies that are part of the

  Government. Shanghai Decoration Co., Ltd. is part of the Chinese government.

  https://www.skydd.net/2018/digital-stands/shanghai-textile-decoration-corp---group--ltd-.

  Shanghai Decoration is the official government unit for the exporting of textiles. Thus, the

  official, stamped document on VAT is admissible. Evid.R.902(3) or (4).

         The document is further self-authenticating under Evidence Rules 902(8) and (9) as an

  acknowledged document and commercial paper and related documents under the UCC. The

  document is acknowledged and stamped by an official involved in a commercial sale under

  article 2 of the U.C.C. Similarly, the VAT documentation is admissible under Evidence Rule

                                                  -5-
Case: 1:18-cv-02457-PAG Doc #: 117 Filed: 12/30/19 6 of 7. PageID #: 4903




  902(7) involving trade inscriptions and the like. The VAT document is inscribed or labeled in

  the course of business as it is clearly marked and labeled by Shanghai Textiles. Finally, the VAT

  documentation is a certified foreign record complying with Evidence rule 902(12) bearing the

  stamp and seal from China.     Under any of the aforementioned rules, the VAT document is self-

  authenticating and proper evidence in this matter.

         Additionally, Jest’s owner Douglas Graves testified in a sworn affidavit as to the amounts

  due and owing relating to the VAT. See MSJ Exhibit “19.” Thus, not only is the claim supported

  by self-authenticated records from the Chinese government, but there is sworn testimony from

  the owner of Jest as well. Evid.R. 902(3), (4), (7), (8), (9) and (12); FRCP 56. See MSJ,

  Exhibits “19” and “20.” Plaintiff’s Motion to strike should be denied because the evidence and

  information provided is proper and admissible. There is no conflict between the affidavits and

  the depositions except in Plaintiff’s flawed understanding of this case.

  II.    CONCLUSION

         As set forth herein above, Plaintiff’s Motion to Strike should be denied.


                                                 Respectfully submitted,

                                                 /s/Michael R. Stavnicky
                                                 Michael R. Stavnicky
                                                 (Reg. No. 0063726)
                                                 Singerman, Mills, Desberg & Kauntz Co., L.P.A.
                                                 3333 Richmond Road, #370
                                                 Beachwood, Ohio 44122
                                                 (216) 292-5807
                                                 mstavnicky@smdklaw.com
                                                 Attorneys for Defendant
                                                 Jest Textiles, Inc.




                                                  -6-
Case: 1:18-cv-02457-PAG Doc #: 117 Filed: 12/30/19 7 of 7. PageID #: 4904




                                    CERTIFICATE OF SERVICE


          Pursuant to Fed. R. Civ. P. 5(d) and 5(e), I hereby certify that on this 30th day of December

  2019, a copy of the foregoing was delivered by email or electronic mail via this Court’s Electronic

  Filing System to all parties.


                                                  /s/ Michael R. Stavnicky




                                                  -7-
